EX 99.28(h)(23) Amendment to Amended and Restated Administration Agreement between Curian Variable Series Trust and Curian Capital, LLC This Amendment is made by and between Curian Capital, LLC, a Michigan limited liability company (“Administrator”), and Curian Variable Series Trust, a Massachusetts business trust (“Trust”). Whereas, the Administrator and the Trust entered into an Amended and Restated Administration Agreement effective March 1, 2012, as amended (“Agreement”), whereby the Administrator agreed to provide certain administrative services to several separate series of shares of the Trust (each a “Fund”). Whereas, the parties have agreed to amend Schedule A and Schedule B of the Agreement to add the following new Funds (“New Funds”) and to amend the names of the following Funds (“Fund Name Changes”), and to add each New Fund’s respective fee schedule: New Funds(effective April 29, 2013) 1) Curian Guidance – Interest Rate Opportunities Fund; 2) Curian Guidance – Multi-Strategy Income Fund; 3) Curian Guidance – Growth Fund; 4) Curian Guidance – Institutional Alt 100 Conservative Fund; 5) Curian Guidance – Institutional Alt 100 Growth Fund; 6) Curian Guidance – International Opportunities Conservative Fund; 7) Curian Guidance – International Opportunities Moderate Fund; 8) Curian Guidance – International Opportunities Growth Fund; 9) Curian Guidance – Real Assets Fund; Curian/Aberdeen Latin America Fund; Curian/Ashmore Emerging Market Small Cap Equity Fund; Curian/Baring International Fixed Income Fund; Curian/BlackRock Global Long Short Credit Fund; Curian/Eaton Vance Global Macro Absolute Return Advantage Fund; Curian/Lazard International Strategic Equity Fund; Curian Long Short Credit Fund; Curian/Schroder Emerging Europe Fund; Curian/UBS Global Long Short Income Opportunities Fund; and Curian/Urdang International REIT Fund. Fund Name Changes(effective April 29, 2013) 1) From: Curian Guidance – Maximize Income Fund To: Curian Guidance – Conservative Fund; 2) From: Curian Guidance – Balanced Income Fund To: Curian Guidance – Moderate Fund; 3) From: Curian Guidance – Rising Income Fund To: Curian Guidance – Equity Income Fund; 4) From: Curian Guidance – Institutional Alt 100 Fund To: Curian Guidance – Institutional Alt 100 Moderate Fund; and 5) From: Curian Dynamic Risk Advantage – Aggressive Fund To: Curian Dynamic Risk Advantage – Growth Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B attached hereto. 3. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Administrator and the Trust have caused this Amendment to be executed as of February 12, 2013, effective as of April 29, 2013. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Curian Variable Series Trust Curian Capital, LLC By: /s/ Emily J. Eibergen By: /s/ Michael A. Bell Name: Emily J. Eibergen Name: Michael A. Bell Title: Assistant Secretary Title: President and Chief Executive Officer OF 2 Schedule A Dated: April 29, 2013 Funds Curian Guidance – Interest Rate Opportunities Fund Curian Guidance – Multi-Strategy Income Fund Curian Guidance – Equity Income Fund Curian Guidance – Conservative Fund Curian Guidance – Moderate Fund Curian Guidance – Growth Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Conservative Fund Curian Guidance – Institutional Alt 100 Moderate Fund Curian Guidance – Institutional Alt 100 Growth Fund Curian Guidance – International Opportunities Conservative Fund Curian Guidance – International Opportunities Moderate Fund Curian Guidance – International Opportunities Growth Fund Curian Guidance – Equity 100 Fund Curian Guidance – Fixed Income 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Growth Fund Curian Dynamic Risk Advantage – Income Fund Curian Guidance – Real Assets Fund Curian/Aberdeen Latin America Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Ashmore Emerging Market Small Cap Equity Fund Curian/Baring International Fixed Income Fund Curian/BlackRock Global Long Short Credit Fund Curian/DFA U.S. Micro Cap Fund Curian/Eaton Vance Global Macro Absolute Return Advantage Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Frontier Markets Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Lazard International Strategic Equity Fund Curian Long Short Credit Fund Curian/Neuberger Berman Currency Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/Schroder Emerging Europe Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund Curian/UBS Global Long Short Income Opportunities Fund A-1 Curian/Urdang International REIT Fund Curian/Van Eck International Gold Fund A-2 Schedule B Dated: April 29, 2013 Funds Assets Fee Curian Guidance – Interest Rate Opportunities Fund All Assets .20% Curian Guidance – Multi-Strategy Income Fund All Assets .20% Curian Guidance – Equity Income Fund All Assets .20% Curian Guidance – Conservative Fund All Assets .20% Curian Guidance – Moderate Fund All Assets .20% Curian Guidance – Growth Fund All Assets .20% Curian Guidance – Moderate Growth Fund All Assets .20% Curian Guidance – Maximum Growth Fund All Assets .20% Curian Guidance – Tactical Moderate Growth Fund All Assets .20% Curian Guidance – Tactical Maximum Growth Fund All Assets .20% Curian Guidance – Institutional Alt 65 Fund All Assets .20% Curian Guidance – Institutional Alt 100 Conservative Fund All Assets .20% Curian Guidance – Institutional Alt 100 Moderate Fund All Assets .20% Curian Guidance – Institutional Alt 100 Growth Fund All Assets .20% Curian Guidance – International Opportunities Conservative Fund All Assets .20% Curian Guidance – International Opportunities Moderate Fund All Assets .20% Curian Guidance – International Opportunities Growth Fund All Assets .20% Curian Guidance – Equity 100 Fund All Assets .20% Curian Guidance – Fixed Income 100 Fund All Assets .20% Curian Tactical Advantage 35 Fund All Assets .20% Curian Tactical Advantage 60 Fund All Assets .20% Curian Tactical Advantage 75 Fund All Assets .20% Curian Dynamic Risk Advantage – Diversified Fund All Assets .20% Curian Dynamic Risk Advantage – Growth Fund All Assets .20% Curian Dynamic Risk Advantage – Income Fund All Assets .20% Curian Guidance – Real Assets Fund All Assets .20% Curian/Aberdeen Latin America Fund All Assets .20% Curian/American Funds® Growth Fund All Assets .20% Curian/AQR Risk Parity Fund All Assets .20% Curian/Ashmore Emerging Market Small Cap Equity Fund All Assets .20% Curian/Baring International Fixed Income Fund All Assets .20% Curian/BlackRock Global Long Short Credit Fund All Assets .20% Curian/DFA U.S. Micro Cap Fund All Assets .20% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund All Assets .20% Curian/Epoch Global Shareholder Yield Fund All Assets .20% Curian/FAMCO Flex Core Covered Call Fund All Assets .20% Curian/Franklin Templeton Frontier Markets Fund All Assets .20% Curian/Franklin Templeton Natural Resources Fund All Assets .20% Curian/Invesco Balanced-Risk Commodities Strategy Fund All Assets .20% Curian/Lazard International Strategic Equity Fund All Assets .20% Curian Long Short Credit Fund All Assets .20% Curian/Neuberger Berman Currency Fund All Assets .20% Curian/Nicholas Convertible Arbitrage Fund All Assets .20% Curian/PIMCO Credit Income Fund All Assets .20% Curian/PineBridge Merger Arbitrage Fund All Assets .20% Curian/Schroder Emerging Europe Fund All Assets .20% Curian/The Boston Company Equity Income Fund All Assets .20% Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund All Assets .20% B-1 Curian/UBS Global Long Short Income Opportunities Fund All Assets .20% Curian/Urdang International REIT Fund All Assets .20% Curian/Van Eck International Gold Fund All Assets .20% B-2
